 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )     Case №: 5:19-MJ-00056-1JLT
                                                  )
12                   Plaintiff,                   )     ORDER APPOINTING COUNSEL
                                                  )
13           vs.                                  )
                                                  )
14   GILBERT SOSA, JR.,                           )
                                                  )
15                   Defendant.                   )
                                                  )
16
17          The defendant has attested to his financial inability to employ counsel and wishes the
18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21          1.      Monica Bermudez is SUBSTITUTED for Panel Attorney John Meyer, to
22   represent the above defendant in this case effective nunc pro tunc to December 16, 2019. This
23   appointment shall remain in effect until further order of this court.
24
25   IT IS SO ORDERED.

26      Dated:     December 17, 2019                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
